Case 3:19-cv-00442-TJC-JBT Document 66 Filed 04/16/21 Page 1 of 2 PageID 833




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   JACARA MONIQUE GARTRELL,
   on behalf of Herself and all others
   similarly situated,

         Plaintiff,

   v.                                                 Case No. 3:19-cv-442-TJC-JBT

   J.J. MARSHALL & ASSOCIATES,
   INC.,

         Defendant.


                                       ORDER

         This case is before the Court on Defendant J.J. Marshall & Associates,

   Inc.’s Motion for Reconsideration (Doc. 60). Plaintiff Jacara Gartrell filed a

   response (Doc. 62), to which Defendant filed a Reply (Doc. 64).

         Reconsideration of a prior decision is justified if the movant identifies:

   “(1) an intervening change in controlling law; (2) the availability of new

   evidence; [or] (3) the need to correct clear error or manifest injustice.” Fla. Coll.

   of Osteopathic Med., Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306,

   1308 (M.D. Fla. 1998). A motion to reconsider must “raise new issues, not

   merely readdress issues previously litigated.” Id. Defendant’s motion simply

   reiterates its previous arguments. If Defendant wishes to contest standing it

   may do so in response to the Amended Complaint.
Case 3:19-cv-00442-TJC-JBT Document 66 Filed 04/16/21 Page 2 of 2 PageID 834




           Accordingly, it is hereby

           ORDERED:

           Defendant J.J. Marshall’s Motion for Reconsideration is DENIED.

   Defendant shall respond to the Amended Complaint (Doc. 59) no later than May

   7, 2021.

           DONE AND ORDERED in Jacksonville, Florida the 16th day of April,

   2021.




   agb
   Copies:

   Counsel of record




                                         2
